If the loss of this vessel was immediate upon, and not subsequent to the bursting of the boiler, the defendant is entitled to judgment. In order to a recovery by the plaintiffs, the onus is upon them to show by the facts agreed upon that it was subsequent to that event. The conceded facts do not, as a whole, in any aspect in which they can be presented, contain an admission or justify an inference that there was, between the bursting of the boiler and the time when the vessel became submerged, a moment, when for any premium however great she could have been insured against sinking, or that she was of any value whatever. The facts agreed upon are not represented by words alone. It is by words agreed, in substance, that an explosion occurred; that it caused the boiler to burst, and thereby rents and apertures to be made in her hull and body, through which large bodies of water then commenced to enter within the vessel. A photograph of agreed truthfulness representing the appearance of the vessel after she became submerged, exhibits the whereabouts of the rents and apertures in her hull and body, and their extent, through which it is agreed the water immediately commenced to enter, communicate to the mind as clearly as words can (the bursting of the boiler and the commencement of the water's entering being simultaneous), that, from the extent of the apertures and the large quantities of water entering through them, that no interposition could have rescued her from sinking. It is true that this fact is not stated in so many words; but the facts stated in words, *Page 149 
and those represented by the photograph, render the proposition here stated self-evident; if anything is lacking, there is the conceded fact that the inflowing of the water was so rapid that she became submerged in from five to ten minutes. When, therefore, the moment the boiler burst, the vessel necessarily became valueless, the loss became at once total, immediate, and not subsequent to the cause that occasioned it. When the injury is such that the consummation of the loss insured against commences, as in this case, the moment the injury is inflicted and is certain to be speedily effected, it is not divisible, part immediate, part subsequent, but immediate and total, whenever the thing insured is rendered, the moment of the injury that caused it, of no value. This vessel was manifestly worthless the moment the rents and apertures were made. The judgment should be affirmed.